DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “source of monodisperse X-rays” and “detector of X-rays” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-4 objected to because of the following informalities:
Regarding claim 1, “diving” in line 9 and “using ‘D’ from step (e), compute R’ by the formula: 10 x R2/(D-R)” in line 10 should be changed to “dividing” and “computing R’ by using a formula: 10 x R2/(D-R), wherein D equals the hair thickness” in order to correct a grammatical informality.
Regarding claim 1, “‘D’” in lines 9-10 should be to “D” in order to correct a minor informality.  Claim 4 is objected to by virtue of its dependency. 
Regarding claim 2, “wherein small angle X-ray scattering intensity profile is obtained with source of mono disperse X-rays” should be change to “wherein , the small angle X-ray scattering intensity profile is generated with a source of mono disperse X-rays” in order to correct  grammatical informalities and in order to 
Regarding claim 3, “wherein the SAXS data in step (b) is collect on detector of X-rays” in lines 1-2 and “1D” in line 3 should be changed to “wherein the obtaining of the SAXS data includes obtaining the SAXS data with a detector of X-rays” and “1D detector” in order to positively recite the step of obtaining data and to clarify that a 1D detector is used. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “generating small angle X-ray scattering intensity profile based on the hair sample to obtain SAXS data” renders the claim indefinite. As currently 
The Examiner has interpreted the claim as “An in vitro method for detecting presence of cancer, said method comprising the steps of:
obtaining a single hair sample; 
emitting an X-ray beam from a source toward the hair sample;
generating small angle X-ray scattering intensity profile after the X-ray beam hits the hair sample;
receiving with a detector the small angle X-ray scattering intensity profile and obtaining SAXS data;
desmearing the SAXS data and performing Kratky Analysis; 
performing relative estimation of peak area under 1.38 nm-1 to 0.89 nm-1 from keratin and lipid content in the hair sample to obtain R; 
correcting value of R of step (d) by diving by hair thickness 'D' in micron; 
using 'D' from step (e), compute R' by the formula: 10 x R2/(D-R); and 

Regarding claim 4, the claim recites “The method as claimed in claim 1 for use in monitoring the progress or response of patients to different anti-cancer therapies as a function of time and/or medication” which is indefinite because the claim does not set forth any steps involved in the method. The claim merely recites that the method of claim 1 is for use in monitoring the progress or response in patients without any active, positive steps. The claim fails to particularly point out how the use is actually practiced.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim 4 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process. The claimed use without positive, active steps is not a proper process claim under 35 U.S.C. 101. See MPEP 2173.05. 
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 1, as best understood:
French ‘824 discloses an in vitro method for detecting presence of cancer, said method comprising the steps of:
obtaining a single hair sample (Fig. 1, 12, hair sample); 
emitting an X-ray beam (Fig. 1, 14) from a source (Fig. 1, 16) toward the hair sample (Fig. 1, 12);
generating small angle X-ray scattering intensity profile after the X-ray beam hits the hair sample ([0105], scattering of X-ray beams after interaction with hair sample);
receiving with a detector the small angle X-ray scattering intensity profile and obtaining SAXS data ([0105] and [0114]-[0115], detector receives the scattered X-ray beam and processes data);
desmearing the SAXS data and performing Kratky Analysis ([0145], smoothing SAXS image data). 
French ‘642 teaches performing relative estimation of peak area under 1.38 nm-1 to 0.89 nm-1 from keratin and lipid content in the hair sample to obtain R ([0099], peak estimation).
However, French ‘824 and French ‘642 fail to disclose correcting value of R of step (d) by diving by hair thickness 'D' in micron; using 'D' from step (e), compute R' by the formula: 10 x R2/(D-R); and comparing the value of R' with clinically validated samples; wherein R' value below 0.7 is indicative of presence of cancer and R' value above 0.8 indicates absence of cancer.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corino (U.S. 2009/0325303)- Small angle X-ray scattering system to detect abnormalities in hair samples. 
Herron (U.S. 2017/0115240)- X-ray radiation system for diagnosing eating disorders or malnutrition by scanning a hair sample. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884